Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-9 are presented for examination.

Specification
The disclosure is objected to because of the following informalities: “a memory configured to store identification information identifying the detection device; and a communication circuit configured to transmit a detection result of the detector and the identification information stored in the memory”.  The specification lacks support for the limitation.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Grubb et al. (US 2020/0281512 A1; pub. Sep. 10, 2020) in view of Noda et al. (US 2003/0081411 A1; pub. May 1, 2003).
Regarding claim 1, Grubb et al. disclose: a detection device configured to detect an object, the detection device (abstract) comprising:  a first light source configured to emit infrared as first light in a first direction (para. [0019], [0091]); a second light source configured to emit second light in a second direction different from the first direction (para. [0019], [0091]), the second light different from the first light (para. [0094]); a light-receiving device configured to detect the first light reflected from the object and the portion of the second light reflected from the object (para. [abstract, para. [0029]); and circuitry configured to detect presence or absence of the object based on reception of reflected light by the detector (para. [abstract, para. [0029]). 
Grubb et al. are silent about: a shield disposed to shield a portion of an optical path from the second light source, to allow a portion of the second light to pass.
In a similar field of endeavor, Noda et al. disclose: a shield disposed to shield a portion of an optical path from the second light source, to allow a portion of the second light to pass (claim 1) motivated by the benefits for preventing leakage of unnecessary light (Noda et al. para. [0059]).
In light of the benefits for preventing leakage of unnecessary light as taught by Noda et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the light shield of Noda et al. in the detector of Grubb et al.
Regarding claim 9, the combination of Grubb et al. and Noda et al. disclose: a method for detecting an object, the method comprising: emitting, as first light, infrared in a first direction; emitting second light in a second direction different from the first direction, the second light different from the first light; shielding a portion of the second light, to allow a portion of the second light to pass; receiving the first light reflected from the object and the portion of the second light reflected from the object; and detecting presence or absence of the object based on reception of reflected light from the object (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Grubb et al. (US 2020/0281512 A1; pub. Sep. 10, 2020) in view of Noda et al. (US 2003/0081411 A1; pub. May 1, 2003) and further in view of Petite (US 2005/0190055 A1; pub. Sep. 1, 2005).
Regarding claim 7, the combination of Grubb et al. and Noda et al. are silent about: a memory configured to store identification information identifying the detection device; and a communication circuit configured to transmit a detection result of the detector and the identification information stored in the memory.
In a similar field of endeavor, Petite discloses: a memory configured to store identification information identifying the detection device; and a communication circuit configured to transmit a detection result of the detector and the identification information stored in the memory (claims 10 & 18) motivated by the benefits a cost effective remote sensing (Petite para. [0006]).
In light of the benefits for a cost effective remote sensing as taught by Petite, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Grubb et al. and Noda et al. with the teachings of Petite.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grubb et al. (US 2020/0281512 A1; pub. Sep. 10, 2020) in view of Noda et al. (US 2003/0081411 A1; pub. May 1, 2003) and further in view of Kirmani et al. (US 2018/0288389 A1; pub. Oct. 4, 2018).
Regarding claim 8, the combination of Grubb et al. and Noda et al. disclose: a detection device which is configured to detect an object and includes: a first light source configured to emit infrared as first light in a first direction; a second light source configured to emit second light in a second direction different from the first direction, the second light different from the first light; a shield disposed to shield a portion of an optical path from the second light source, to allow a portion of the second light to pass; a light-receiving device configured to receive the first light reflected from the object and the portion of the second light reflected from the object; and circuitry configured to detect presence or absence of the object based on reception of reflected light by the detector (this part is rejected on the same basis as claim 1); and an information processing apparatus configured to communicate with each of the plurality of detection devices and acquire a detection result from each of the plurality of detection devices (Grubb et al. (para. [0072], [0081]). 
The combination of Grubb et al. and Noda et al. are silent about: a plurality of detection devices each of which is configured to detect an object and includes: a first light source configured to emit infrared as first light in a first direction; a second light source configured to emit second light in a second direction different from the first direction, the second light different from the first light.
In a similar field of endeavor, Kirmani et al. disclose: a plurality of detection devices (para. [0158]) each of which is configured to detect an object (para. [0161]) and includes: a first light source configured to emit infrared as first light in a first direction (para. [0153]); a second light source configured to emit second light in a second direction different from the first direction (para. [0153]) motivated by the benefits for an accurate, low power, compact and cost effective sensing (Kirmani et al. para. [0006]).
In light of the benefits for an accurate, low power, compact and cost effective sensing as taught by Kirmani et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Grubb et al. and Noda et al. with the teachings of Kirmani et al.


Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the combination of Grubb et al. and Noda et al. are silent about: a board inclined with respect to a vertical direction, the board including: a first face on which the first light source and the second light source are disposed; and a second face opposite the first face, the second face on which the detector is disposed.
In a similar field of endeavor, Hodgkinson et al. disclose: a first face on which the first light source and the second light source are disposed; and a second face opposite the first face, the second face on which the detector is disposed (para. [0017]) motivated by the benefits for an integrated device (Hodgkinson et al. para. [0017]).
In light of the benefits for preventing leakage of unnecessary light as taught by Noda et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Grubb et al. and Noda et al. with the teachings of Hodgkinson et al.
The prior arts fail to teach, disclose suggest or make obvious: a board inclined with respect to a vertical direction, the board including: a first face on which the first light source and the second light source are disposed; and a second face opposite the first face, the second face on which the detector is disposed.
Regarding claims 3-6, the claims are objected to for their dependency to claim 3. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/MAMADOU FAYE/Examiner, Art Unit 2884